DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of species (i) in the reply filed on November 10, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden to search species (ii) (alkoxylated alcohol) in addition to species (i) (fatty alcohol).  This is not found persuasive because the alkoxylated alcohols (ethoxylated alcohols) are a different class of chemicals than straight chain fatty alcohols such as the recited 1-dodecanol, and require different and/or additional search terms relative to species (i). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 8 is objected to because of the following informalities: in line 2, “comprises. 1-octadecanol.” contains an extra period.  Appropriate correction is required.

Claim Interpretation
Claim 3 recites the term “fatty alcohol.”  The broadest reasonable interpretation of this term is submitted to be an alcohol with four or more carbons, and has been interpreted as such herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 2 recites “0.5 to 5.0 wt.% of an additive.” The recitation should be “the additive…” since it is unclear if the claim is attempting to introduce a second additive.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yaacoub (US 5246798).  Regarding claims 1, 2, and 20, the reference is directed to a battery separator comprising a polyolefin and an additive (coconut fatty acid monoethanol amidoxethylate) in an amount of 2.0% by weight (Example 2), which anticipates the claimed ranges.  The additive (surfactant) can comprise a variety of compounds having a polar portion and a non-polar portion (col. 2, line 43 et seq., col. 4, line 15-col. 5, line 21).  Regarding the limitation “to prevent premature oxidation of the separator” in claim 1, the position is taken that any of the additives disclosed by Yaacoub would either inherently perform this function, or at least be capable of performing the function.  As such, the limitation is met (MPEP 2114).  Regarding claim 17, this claim is also functional and is met by the reference.  In particular, the separator of Yaacoub, without addition of the additive, would be “liable to oxidative attack” as claimed.  Regarding claim 18, the separator has an oil content of 12% (Example 2).  Thus, the instant claims are anticipated.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 16, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt (US 4440838).  
	Regarding claim 1, Schmidt is directed to a separator for a lead acid battery. Regarding claim 20, the separator comprises a fibrous polyolefin substrate.  Regarding claim 1, the separator comprises an additive (“wetting agent”) as part of a wetting composition comprising an emulsion (claim 1 of the reference).  Regarding claim 3, the additive can be a fatty alcohol (col. 5, line 3) or other compound having a low HLB value.  Regarding the limitation “to prevent premature oxidation of the separator” in claim 1, the position is taken that the fatty alcohol wetting agent disclosed by Schmidt would either inherently perform this function, or be capable of performing the function.  As such, the limitation is met (MPEP 2114).  Regarding claim 17, this claim is also functional and is met by the reference.  In particular, the separator of Schmidt, without addition of the additive, would be “liable to oxidative attack” as claimed.  Regarding claim 16, because the wetting agent has a low HLB value, it is “not soluble or is difficultly soluble in each of water and sulfuric acid” as claimed.  See also col. 4, line 63 and col. 6, line 27.
	Schmidt is not anticipatory of the weight ranges of the additive recited in claims 1 and 2.
	However, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the reference guides a skilled artisan to use an amount of additive within the claimed ranges.  In column 5, line 50, it is disclosed that the solids deposited on the polyolefin fibers are in the amount of 5-25 weight parts (preferably 5-10 weight parts) per 100 weight parts of fibers (therefore preferably 4.7 - 9.1 wt% of separator).  In turn, the wetting agent comprises 5-50% by weight (preferably 20-30%) of the emulsion composition (col. 5, line 6) from which the solids are deposited.  Therefore, the amount of wetting agent deposited on the fibers would be some fraction of the 4.7 - 9.1 wt% of the separator weight, which would overlap with the claimed ranges of 0.5-7.1 wt% or 0.5-5.0 wt%.  For example, taking the value of 20% wetting agent in the emulsion, the wetting agent amount in the separator would be 0.94%-1.82%, assuming the components of the emulsion composition were converted to “solids” at the same ratio as they were present in the precursor liquid composition.  Thus, the ranges are rendered obvious.  
	Regarding claims 4-8, which recite specific fatty alcohols (1-dodecanol, 1-tetradecanol, 1-hexadecanol, 1-octadecanol), these species would be rendered obvious by the disclosure of “fatty alcohols” in Schmidt.  The position is taken that these species can be immediately envisaged by a person of skill in the art at they are simplest versions of “fatty alcohols” for 12, 14, 16 and 18-carbon alcohols.  Accordingly, claims 4-8 would be rendered obvious.  
	Regarding claim 19, Schmidt teaches that the emulsion (wetting composition) comprises an inorganic filler in an amount of 0-60% (col. 6, lines 59-69).  While this does not appear to overlap with the claimed range of filler (50-85 wt%) in the separator as a whole (see calculations and ranges above regarding solids content in separator), it is noted that the reference teaches that the use of clay (kaolin) in the emulsion composition provides “a great reduction in cost of the substrate treatment without any detectable loss of properties” (col. 6, line 50).  Thus, the artisan would be able to adjust the amount of filler (clay) to reduce the cost of the substrate treatment, for example, by increasing the amount of filler.  Accordingly, the range recited in claim claim 19 is rendered obvious.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11018399.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘399 patent claims anticipate instant claims 1, 2, and 16-20, and render obvious the species recited in claims 3-8 (claims 1 and 2 of ‘399 define the compound ROH where R is 10-180 carbon atoms).

Claims 1-8 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9876209.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘209 patent claims anticipate instant claims 1, 2, and 16-20, and render obvious the species recited in claims 3-8 (claims 1 and 2 of ‘399 define the compound ROH where R is 10-180 carbon atoms).

	Note:  although the instant application is a “divisional” of the ‘399 patent, the double patenting rejections herein are proper because the claims on file in the instant application were not subject to a restriction requirement in any of the parent applications of the instant application. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
November 18, 2022